DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Species I (Claims 1-17) in the reply filed on 12-29-2020 is acknowledged.  The traversal is on the ground(s) that the Office Action fails to explain why there would be serious burden and didn’t show appropriate explanation how the distinct species require different field of search or are necessarily located in different classification and/or sub-classification.  This is not found persuasive because as discussed in the Office Action mailed 10-29-2020 the different cooling structures define different structural components and are shown to be different embodiments, and as admitted by the Applicant (see summary and description of the drawings in Applicant’s specification). Examiner maintains that the different cooling structures are independent or distinct and the species restriction is required. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03-28-2019 and 06-02-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Publication No. 2016/0156006 hereinafter Hoshino. 
Regarding Claim 1, Hoshino teaches an energy storage apparatus comprising: a battery cooling structure (see annotated figure 1 shown below, paragraph 58), 

    PNG
    media_image1.png
    546
    787
    media_image1.png
    Greyscale

wherein the battery cooling structure (spacer) [2; 2A and 2B] (paragraph 70) comprises a plurality of contact portions (bars) [201A] spaced apart from each other and configured to extend along a first surface [100c] of a battery cell; a support (base) [20A] configured to support the plurality of bars; and a plurality of flow paths (passages) [23A] defined by the first surface of the battery cell and a pair of adjacent bars of the plurality of bars, the plurality of flow paths [23A] configured to guide the flow of the cooling fluid (coolant) in contact with the first surface of the battery cell (see annotated figure 6 shown below, paragraphs 75-76, 78-80). 

    PNG
    media_image2.png
    538
    751
    media_image2.png
    Greyscale

Alternatively, it would have been obvious to one of ordinary skill in the art to form such energy storage apparatus that comprises the battery cooling structure described above before the effective filing date of the claimed invention to improve the flow of cooling fluid through the energy storage device (paragraphs 7-8). 
Regarding Claim 2, Hoshino teaches that the battery cooling structure (spacer) [2] comprises restricting, extending and connecting portions [21A, 22A, 21B, 23B, 25B] configured to enclose the plurality of bars and cooling flow paths (see figures 7-8). 
Regarding Claim 3, Hoshino teaches that the restricting, extending and connecting portions [21A, 22A, 21B, 23B, 25B] include a longitudinal direction member extending in a longitudinal direction of the plurality of bars and configured to contact the first surface of the battery cell; an arrangement direction member extending in an arrangement direction of the plurality of bars and configured to contact a second surface of the battery cell; and a connection member configured to connect the longitudinal direction member and the 
Regarding Claims 4 and 5, Hoshino teaches that the battery cooling structure (spacer) [2] comprises an inflow passage configured to guide inflow of the cooling fluid to the plurality of flow paths; and an outflow passage configured to guide outflow of the cooling fluid from the plurality of flow paths (see figures 1 and 6 above wherein cooling fluid is configured to flow from first end of the spacer to a second end of the spacer). 
 Regarding Claims 6 and 7, Hoshino teaches that the battery cooling structure (spacer) [2] comprises restricting, extending and connecting portions [21A, 22A, 21B, 23B, 25B] configured to enclose the cooling flow paths (see figures 7-8). 
Regarding Claim 8, Hoshino teaches that the battery cooling structure (spacer) [2] comprises a flange [21A, 21B] extending in a plane perpendicular to a longitudinal direction of the plurality of bars (see figure 6 above). 
Regarding Claims 9 and 10, Hoshino teaches that the battery cooling structure (spacer) [2] comprises a plurality of connectors configured to connect the support to an end portion of each of the plurality of bars; and configured to contact an edge portion of the battery cells (see figures 6-8). 
Regarding Claim 11, Hoshino teaches that the battery cooling structure (spacer) [2] is made of insulating material (paragraph 67). 
Regarding Claims 12 and 13, Hoshino teaches that the battery cooling structure further comprises insulator [4] having an upper frame disposed above the plurality of bars in an arrangement direction of the plurality of bars; and a lower frame disposed below the plurality 
Regarding Claim 14, Hoshino teaches that the first surface of the battery cell [1] is larger than plural other surfaces of the battery cell (see figure 3, paragraphs 59-64). 
Regarding Claims 15 and 16, Hoshino teaches that the plurality of cooing fluid flow paths [23A] are in contact with only a central portion of the battery cell in an arrangement direction of the plurality of bars (see figure 9) and that the gap between a pair of adjacent bars in a central portion of the battery cell can be different to a gap between a pair of adjacent bars in an upper portion or a lower portion of the battery cell (paragraphs 197-200). 
Regarding Claim 17, Hoshino teaches that the energy storage apparatus comprises first and second battery cells; and the plurality of bars, the support, and the plurality of cooling fluid flow paths [23A] are formed between the battery cells (see figures 1 and 6 shown above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729